El Juez PeesideNte Sb. HebNÁNdez,
emitió la opinión del tribunal.
Presentada en el Registro de la Propiedad de Guayama escritura otorgada en el pueblo de Aibonito ante el Notario Don Manuel Antonio Rivera y Martínez a 16 de noviembre de 1911 por Juan Pedro, Gerardo, Jesús María, Cresencia, Petronila, María Florencia y María Luisa Merly y-Rivera, y Amparo Santini y Cuesta, los siete primeros por su pro-pio derecho, y la octava por su propio derecho y además en representación de sus menores hijos constituidos bajo su pa-tria potestad nombrados Francisca, Josefa, Consuelo y José Ramón Merly y Santini, teniendo esa escritura por objeto la partición de bienes de los consortes Pedro Juan Merly y Rodríguez y Petronila Rivera y Colón fallecidos respectiva-mente en 5 de Mayo de 1889 y enero 30 de 1900 bajo .testa-mento mancomunado otorgado en 3 de mayo de 1889, el regis-trador denegó la inscripción de dicho documento por medio de nota que copiada a la letra dice así:
“Denegada la inscripción de este documento: Io. Por no poderse hacer la agrupación que se solicita pues según el No. 4o. del artículo 61 del Reglamento de la Ley Hipotecaria, las piezas de terreno colin-dantes que se agrupen deben pertenecer a un mismo dueño o a varios proindiviso y en este caso tres parcelas pertenecen a Don Pedro Juan *419Merly y una a Doña Petronila Eivera y Colón que la adquirió siendo viuda, y 2°., por la involueración en ese mismo documento de varias herencias y cesiones, sin cumplirse lo dispuesto en el artículo 85 del mismo reglamento, cuyo requisito de previa inscripción también exige el artículo 20 de la Ley Hipotecaria. Guayama, Octubre 5, 1914. El Eegistrador sustituto. (Firmado) Ledo. Luis Capó.”
La expresada nota ha sido recurrida para ante esta Corte Suprema por Juan Pedro, Gerardo, Jesús María y Cresen-cia Merly y Eivera, representados por el abogado Manuel A. Eivera, quien interesa su revocación, y en su lugar se ordene al registrador que proceda a la inscripción de la escritura de partición que le fué presentada.
Para poder apreciar la procedencia o improcedencia de la nota recurrida, se hace necesario consignar lo que resulta de la escritura de partición acerca de la agrupación de fincas y sobre las herencias y cesiones a que puede referirse aquella nota.
De la escritura de partición de bienes resultan con rela-ción a los extremos que dejamos apuntados, los siguientes hechos:
Primero. En el testamento .mancomunado otorgado por los esposos Juan Merly y Eodríguez y Petronila Eivera y Colón, legaron éstos el quinto de sus bienes a su hijo Juan Pedro y dos vacas paridas y una horra a su hija Petronila, decla-rando por sus únicos y universales herederos a los ya cita-dos Juan Pedro y Petronila y a sus demás hijos José María, Jesús María, Gerardo, Julián María, Leocadia, Cresencia, María Florencia, y María Luisa Merly y Eivera.
Segundo. José María Merly y Eivera, uno de los here-deros, casado con Amparo Santini Cuesta, falleció intestado el 14 de marzo de 1901 habiendo sido declarados herederos del mismo por la Corte de Distrito de Guayama el 13' de fe-brero de 1911, sus hijos Francisca, Josefa, Consuelo, José Eamón y Petronila Merly y Santini, sin perjuicio de la cuota usufructuaria de la viuda, y como la Petronila había falle-cido a la edad de dos años en noviembre 5, 1902, fué tam-*420bién declarada por dicha orden heredera de la misma su ma-dre Amparo Santini Cuesta.
Tercero. Julián María Merly y Eivera, otro heredero, también falleció intestado en 28 de diciembre de 1909, sin dejar ascendientes o descendientes, habiendo declarado la Corte de Distrito de Gfuayama en orden de 13 de febrero de 1911, herederos de aquél, a sus hermanos Juan Pedro, Jesús María, Leocadia, Petronila, Cresencia, María Florencia, Ma-ría Luisa y Gerardo Merly y Rivera y a sus sobrinos Francisca, Josefa, Consuelo y José Ramón Merly y Santini, estos cuatro en representación de su difunto padre José María Merly y Rivera, debiendo heredar los hermanos por cabeza y los sobrinos por estirpe.
Cuatro. Igualmente falleció en Agosto 4, 1911, sin dejar sucesión, la heredera Leocadia Merly y Rivera, bajo testa-mento otorgado en 2 de agosto citado, por el que legó a su sobrina Angelita Merly, hija de Gerardo Merly, una vaca parida color indio, a su hermana Florencia Merly el con-dominio que tenía en la casa donde vivía con más cuatro cuerdas de terreno, y a sus 'hermanos María Luisa y Jesús María tres y dos cuerdas de terreno respectivamente*de los terrenos que habían de corresponderle en la herencia de sus padres. Hizo constar que una casita situada en la calle de Baldorioty del pueblo de Aibonitoí la que había comprado a Domingo Ríos era de la propiedad de su hermano Jesús Merly no obstante figurar a su nombre la escritura de com-pra, por lo que ordenaba a su albacea traspasara dicha escri-tura a favor de Jesús María. En el remanente de sus bienes instituyó por sus herederos a sus hermanos Juan, Gerardo, Jesús, Petronila, Cresencia, María Florencia y María Luisa Merly.
Quinto. Por escritura pública otorgada en marzo 2, 1894, José María Merly hizo venta a su hermano Juan Pedro de todos los derechos y acciones que le correspondían en los bienes de su difunto padre; pero en la escritura de parti-ción de bienes cuya inscripción ha sido denegada Juan Pedro *421Merly hace constar que aunque la venta se hizo a su nombre fué realmente a favor de toda la sucesión de su difunto padre Pedro Juan Merly, de la que recibe el precio de la venta.
'Sexto. También Gerardo Merly hizo constar .en la escri-tura de partición que le hizo cesión y venta de los derechos que le correspondían en la herencia de su padre a la suce-sión de éste, de cuya sucesión recibió el importe de la cesión y venta, haciendo constar además que privadamente con el consentimiento de todos los herederos había tomado y reci-bido lo que le correspondía en la herencia de su madre Petro-nila Eivera, sin que por tanto tuviera más derechos en la partición que los que pudieran corresponderle por herencia de los dos hermanos muertos'Julián María y Leocadia Merly.
Séptimo. En la escritura de partición Juan Merly, lega-tario del quinto de los bienes de su padres a virtud del tes-tamento mancomunado de 3 de mayo de 1889 aceptó dicho legado en cuanto había sido hecho por su padre, y lo renun-ció en favor de los demás herederos en cuanto procedía de su madre.
Octavo. Figuran formándo parte del cuerpo general de bienes cuatro fincas rústicas que se describen, situadas en el barrio de Cuyón del término municipal de Aihonito, ins-critas todas ellas en el Eegistro de la Propiedad, y son las siguientes:
(a) Una! de 50 cuerdas adquirida por escritura de 24 de abril de 1871 en la cual existen una casa de dos pisos de madera del país con techo de hierro galvanizado con un gla-cis de manipostería y cuatro secaderas de madera, una casa de maderas techada en parte de zinc con una máquina para descascarar café, y otra casa de maderas y techo de hierro acanalado para peones.
(b) Otra finca con cabida^ de 6 cuerdas adquirida por escritura pública de 5 de abril de 1877.
(e) Otra finca rústica con cabida de 35 cuerdas adqui-rida por escritura pública de 20 de junio de 1881.
*422(d) Otra finca rústica de 50 cuerdas qúe adquirió la viuda Petronila Eivera por escritura de 5 de marzo de 1894.
'Dichas cuatro fincas que según se afirma son colindantes, se agrupan en una sola con cabida de 141 cuerdas, situada en el barrio de Cuyón del término'municipal de Aibonito bajo las colindancias que se fijan, en cuya finca están situadas las tres casas de que ya se Mzo mérito al mencionar la finca mar-cada con la letra' a, siendo voluntad de los interesados que esa agrupación sé-hiciera constar en el registro.
Noveno. Figuran'también en el cuerpo general de bienes otra finca rústica de 16% cuerdas nombrada “La Bartola” situada en el barrio de Cuyón de Aibonito, adquirida por escritura de 13- de abril de 1898, no inscrita aun en el regis-tro de la propiedad, y una casa de. madera del país radicada en la calle de Pavía-del pueblo de Aibonito adquirida por escritura pública de 23 de abril de 1885 inscrita en el regis-tro de la propiedad.
El valor de los bienes inventariados que ban de ser objeto de partición asciende a $6,725 que previa deducción de $322.40 adeudados al partícipe Juan Pedro Merly y Eivera quedan reducidos a un total líquido de $6,402.60 de los que corres-ponden a cada uno de los cónyuges $3,201.30.
La herencia paterna, deducido el legado-del quinto hecho a favor de Juan Pedro Merly queda reducida a $3,041.23i/5 de los que, repartidos entre los herederos, corresponden a cada uno de los diez herederos $304.12 3/10; mientras que la herencia materna aumentada con el importe de las cesio-nes de la herencia paterna por los partícipes José María y Gerardo Merly, se hace subir a $3,809.54 6/10 de los que, repartidos entre nueve herederos, toda vez que el Gerardo había recibido desde hacía algún tiempo; su participación, corresponden a cada uno $423.28 2/9.
Hecha la liquidación correspondiente de lo que cada here-dero tiene derecho a percibir por herencia de los difuntos Pedro Juan Merly y Petronila Eivera Colón, y por herencia de ios herederos fallecidos, teniendo además en cuenta los *423demás hechos necesarios para fijar la legítima de cada here-dero se hicieron en la escritnra de partición las adjudica-ciones qne habían de cubrir el cupo de los herederos, adjudi-cándose la finca agrupada en distintas participaciones, ya sobre los terrenos, ya sobre los establecimientos en ellos es is tentes, a Jesús María, Gerardo, Petronila, Cresencia, María-Florencia, María Luisa y Juan Pedro Merly y Rivera, a los cuatro hijos menores del heredero José María Merly y Rivera, y a la viuda de éste, 'Amparo Santini, adjudicándose también la finca rústica denominada “La Bartola” en su tonalidad al Juan Pedro y la casa ubicada en la calle de Payía del pueblo de Aibonito a los ya citados Jesús María, Petro-nila, Cresencia, María Florencia, María Luisa y Juan Pedro. Merly y Rivera con diversas participaciones de condominio en la misma. . .
En la misma escritura de partición los herederos Juatí Pedro y Jesús María Merly y Rivera hacen venta a sus her-manas Petronila, Cresencia, María Florencia y María Luisa Merly de los condominios que con ellas tenían en la casa de la calle de Pavía y también Amparo. Santini vende a Juan Pedro Merly y Rivera la participación que le había corres-pondido en la casa con máquina de descascarar café, existente en la finca agrupada.
Bajo los antecedentes expuestos traigamos a considera-ción la nota recurrida.
Alega la parte recurrente la procedencia de la inscrip-ción de la finca agrupada, por pertenecer las cuatro fincas que la forman a los herederos de Pedro J. Merly y Petro-nila Rivera desde. la muerte de éstos por título de herencia testada,- y por pertenecer en su consecuencia a varios proin-diviso aunque su procedencia fuera distinta.
El artículo 61 del Reglamento para la Ejecución de la Ley Hipotecaria dice así:
“Artículo 61. — Se inscribirán bajo un sólo número si los intere-sados lo solicitaren, considerándose como una sola finca, con arre-glo al artículo 8 de la ley, y para los efectos que el mismo expresa:
*424“Primero. * * *.

■ “Segundo. * *■ *.

“Tercero. * * *.
“Cuarto. Las piezas de tierra colindantes que pertenezcan a un mismo dueño o a varios proindiviso aunque no tengan albergue alguno ni sean de idéntica procedencia u origen, y hayan llegado al último adquirente por diversos títulos.’’
^ ^ ^ ^ ^
• En el presente caso tres de las fincas agrupadas fueron adquiridas antes del fallecimiento de Pedro Juan Merly y la cuarta después de muerto éste, por su viuda Petronila Eivera, estando por tanto inscritas en el registro a favor de personas , distintas. A la muerte de Pedro Juan Merly y de Petronila Eivera vinieron sus hijos a ser dueños en común y proindi-viso de las cuatro fincas, y es indiscutible el derecho de los mismos en concepto de tales herederos a verificar su agru-pación ; pero ésta no puede inscribirse en el registro sin ins-cribirse previamente el derecho de condominio en común y pro-indiviso a favor de dichos' herederos. Hecha esa inscripción podrán verificarse las adjudicaciones hechas sobre la finca agrupada en la escritura de partición de bienes.
Por más que los peticionarios alegan que cuando presen-taron la escritura de partición de bienes al Eegistro de lá Propiedad con los antecedentes de la misma lo hicieron para que el registrador, previo el debido estudio, practicara cuan-tas inscripciones creyera convenientes, no aparece que real-mente pidieran la inscripción de cada una de las cuatro' fincas agrupadas a favor de los herederos de' Pedro Juan Merly y Petronila Eivera, sobre cuyo particular sólo se expresa en la mencionada escritura que los otorgantes de ésta querían se hiciera constar en el registro la agrupación hecha. Es un hecho que el registrador se limitó a denegar la inscrip-ción de la agrupación y sólo nos toca resolver si la inscrip-ción de la agrupación ha sido bien denegada. Opinamos que ha sido bien denegada por la razón de no haberse inscrito pre-viamente en el registro el derecho de condominio sobre cada una de las fincas agrupadas en común y proindiviso a favor *425-dé los herederos, por más que no puede negarse a éstos el 'derecho de acudir al registro en solicitud de esa inscripción previa para colocarse en condiciones de obtener la inscripción ■de la agrupación y la de las adjudicaciones a que esa agrupa-ción dió lugar.'
Habiéndose consignado en la escritura de partición ade-más de la agrupación otros actos sujetos a inscripción, la parte recurrente debió manifestar al registrador cuáles eran las operaciones que interesaba se verificaran en el registro for-mulando su petición en términos concretos y determinados y no en la forma vaga en que asegura haberlo hecho como enco-mendando al registrador la defensa de sus derechos. Ramis v. El Registrador de la Propiedad de Caguas, 19 D. P. R., 747.
Empero si al registrador se pidió la inscripción de todos los actos sujetos a ella en la escritura de partición de bienes que le fue presentada y él así lo entendió, debió practicar o -denegar la inscripción de cada uno de esos actos exponiendo en el segundo caso al pie del documento clara y concisamente los motivos legales de su negativa, según previene la sección Ia. de la Ley de marzo, 1902, sobre recursos contra las reso-luciones de los registradores de la propiedad.
No cumplió con ese deber el Registrador de la Propiedad -de G-uayama pues la involucración en el documento de varias herencias y cesiones, según afirma en la nota, sin cumplirse lo dispuesto en el artículo 85 del Reglamento de la Ley Hipo-tecaria, cuyo requisito de previa • inscripción también exige el artículo 20 de la Ley Hipotecaria, no es una razón legal aplicable a todas y cada una de las inscripciones que podía exigir el documento, y buena prueba de ello es que si bien había una finca rústica o sea “La Bartola,” no inscrita a favor de los causantes, había otras mareadas con las letras a, b, c, d y la casa de la calle de Pavía en Aibonito, que esta-ban inscritas en el registro. Ni siquiera se cuidó de consig-nar que no estando inscrita la finca agrupada y denegando *426como denegaba su inscripción, no podía inscribir las par-celas de esa finca adjudicadas a distintos herederos.
El registrador propiamente sólo denegó la inscripción de la finca agrupada y en cnanto a cada nna de las demás ins-cripciones qne pudieran haberle sido pedidas nada consignó en la nota que nos lleve al conocimiento de cuáles fueron en concreto las inscripciones que denegó. Sólo podemos con-siderar la nota recurrida en cuanto deniega la inscripción de la agrupación de fincas.
Aun más, ni siquiera cumplió dicho funcionario con el deber que le impone la sección 7a. de la ley de marzo 1°., 1902, expresiva de que cuando el registrador niega alguna inscrip-ción, anotación o cancelación extenderá anotación preventiva que tendrá efecto legal durante 120 días de su fecha.
Por las razones expuestas es de confirmarse la nota recu-rrida en cuanto por ella se deniega la inscripción de agru-pación de fincas, sin perjuicio de que la parte interesada pueda acudir nuevamente al registro con los documentos nece-sarios interesando la inscripción del dominio de cada una de las cuatro fincas agrupadas a favor de los herederos de Pedro Juan Merly y Petronila Rivera en común y proindi-viso, como base necesaria para obtener la inscripción de la agrupación de esas mismas fincas, no habiendo lugar a dic-tar resolución sobre inscripción de cualquier otro acto con-tenido en la escritura de partición, por falta de resolución concreta y determinada del registrador recurrido.

Confirmada la nota recurrida, sin perjuicio de que los recurrentes puedan acudir nueva-mente al registro con los documentos nece-sarios.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.